Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner was authorized to amend claims by applicant’s representative Michael Dryja during telephone interview on 03/07/2022: After Examiner’s amendment the all of the claims should now read as follows:
	1.	(currently amended) An apparatus comprising:	a display panel;	at least two backlight sources to backlight the display panel; and	a controller to selectively activate just a first backlight source of the at least two backlight sources when a first power source is detected and to selectively activate just a second backlight source of the at least two backlight sources when a second power source is detected, the first backlight source and the second backlight source being different, such that the first backlight source and not the second backlight source is activatable when the first power source is detected and the second backlight source and not the first backlight source is activatable when the second power source is detected,	wherein the first backlight source is an edge backlight and the second backlight source is a micro light-emitting diode array,	[[and]] wherein the first power source is a battery power source and the second power source is a plug-in power source,	and wherein the controller is to activate the edge backlight when the battery power source is detected and is to activate the micro light-emitting diode array when the plug-in power source is detected.

2.	(previously presented) The apparatus of claim 1, wherein the controller is to:	 determine whether the source of power is the first power source or the second power source; and	 selectively activate one of the first backlight source or the second backlight source based on a determination result.

3.	(cancelled)

4.	(cancelled)

5.	(currently amended) The apparatus of claim 1, wherein the battery power source includes a battery internal to the apparatus.

6.	(cancelled)

7.	(currently amended) A method comprising:	determining a source of power for a display device, the display device including a display panel and at least two backlight sources to backlight the display panel;	activating just a first backlight source of the at least two backlight sources when the source of power is determined to be a first power source; and	activating just a second backlight source of the at least two backlight sources when the source of power is determined to be a second power source,	wherein the first backlight source and not the second backlight source is activatable when the first power source is detected and the second backlight source and not the first backlight source is activatable when the second power source is detected,	wherein the first backlight source is an edge backlight and the second backlight source is a micro light-emitting diode array,	[[and]] wherein the first power source is a battery power source and the second power source is a plug-in power source,	and wherein the edge backlight is activated when the battery power source is detected and the micro light-emitting diode array is activated when the plug-in power source is detected.

8.	(cancelled)

9.	(cancelled)

y power source includes a battery internal to the apparatus.

11.	(cancelled)

12.	(currently amended) A non-transitory computer-readable storage medium encoded with instructions executable by a processor of a computing system, the computer-readable storage medium comprising instructions to:	determine a source of power for a display device, the display device including a display panel and at least two backlight sources, including a first backlight source and a second backlight source, to backlight the display panel;	activate just one backlight source of the at least two backlight sources based on the determined source of power,	wherein the first backlight source and not the second backlight source is activatable when the first power source is detected and the second backlight source and not the first backlight source is activatable when the second power source is detected,	wherein the first backlight source is an edge backlight and the second backlight source is a micro light-emitting diode array,	[[and]] wherein the first power source is a battery power source and the second power source is a plug-in power source,	and wherein the edge backlight is activated when the battery power source is detected and the micro light-emitting diode array is activated when the plug-in power source is detected.

13.	(cancelled)

14.	(cancelled)

15.	(previously presented) The non-transitory computer-readable storage medium of claim 12, wherein the battery power source includes a battery internal to the display device.



The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 02/18/2022 along with Examiner’s amended claims, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625